Citation Nr: 1602586	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-45 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a stroke.  

4.  Entitlement to service connection for scar tissue of the left eye. 

5.  Entitlement to service connection for an eye disorder.   


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2009, August 2011, and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part denied service connection for bilateral hearing loss, residuals of a stroke, tinnitus, scar tissue of the left eye, and an eye disorder.  

The issue of an increased rating for a low back disability has been raised by the record in the May 2014 Fully Developed Claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for Bilateral Hearing Loss, Tinnitus, 
Residuals of a Stroke, Scar Tissue of the Left Eye, and Eye Disorder 

On the September 2014 substantive appeal (on a VA Form 9), the Veteran elected to attend a Board hearing by a live videoconference.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


